Citation Nr: 1610619	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include somatoform disorder, bipolar disorder, attention deficit disorder, posttraumatic stress disorder (PTSD), generalized anxiety disorder, dementia, and depression.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for prothrombin gene mutation.

4.  Entitlement to service connection for a heart disorder, claimed as rapid heartbeat (tachycardia).

5.  Entitlement to service connection for transient ischemic attacks, claimed as strokes, brain damage due to loss of oxygen, and prothrombin gene mutation.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from November 2001 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO denied service connection for psychiatric and heart disorders, hypertension, and transient ischemic attacks, with an implicit denial of service connection for prothrombin gene mutation.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file.  Such electronic documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues decided herein.  

The Board points out that medical evidence was added to the Veteran's claims file.  The RO has not considered this evidence, and the Veteran has not waived initial RO consideration of the evidence.  Such evidence consists of lay statements and medical evidence, which are essentially duplicative or cumulative to other evidence of record as to the issues decided.  There is also transient ischemic attack medical evidence; however, that claim is being remanded.  As the evidence has no bearing on the disposition of the claims decided herein, the evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence, as to those claims, is unnecessary.  See 38 C.F.R. §§ 19.37, 20.1304.

The issue of entitlement to service connection for transient ischemic attacks is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, somatoform disorder is etiologically related to the Veteran's service.  

2.  An acquired psychiatric disorder other than somatoform disorder, to include bipolar disorder, attention deficit disorder, PTSD, generalized anxiety disorder, dementia, and depression, is not shown to be causally or etiologically related to any disease, injury, or incident in service.  

3.  Resolving all doubt in favor of the Veteran, hypertension is etiologically related to the Veteran's service.  

4.  The most probative medical evidence shows that the prothrombin gene mutation is a congenital defect which was not subject to a superimposed disease or injury during service. 

5.  A physical heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1.  A somatoform disorder was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  An acquired psychiatric disorder, other than somatoform disorder, was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309 (2015).

3.  Hypertension was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Prothrombin gene mutation was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, 3.310 (2015).

5.  A physical heart disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
As the Board's decision to grant service connection for somatoform disorder and hypertension herein constitute complete grants of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2011 letter, sent prior to the initial unfavorable decision advised the Veteran of the evidence and information necessary to substantiate his service connection claim.  Both letters included notice of the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  The September 2011 notice letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Although the RO did not provide notice of service connection on a secondary basis for all the claims, the Board finds that the Veteran had actual notice of how to do so, as indicated by his claiming that his conditions were caused by his claimed prothrombin gene mutation.  The Board notes that although the Veteran did not receive notice specific to a PTSD claim, the Veteran does not have a diagnosis of PTSD consistent with the DSM.  Regardless of stressor verification, his claim would fail.  Furthermore, the Veteran has reported stressor information, only to the extent of general anxiety because he had to perform security duty.  (September 2013 notice of disagreement).  As such, the Board finds that the Veteran was not prejudiced by this notice failure.

VA has a duty to assist the Veteran in developing his claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records, as well as, post-service private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the AOJ requested and associated all records from all private medical providers identified by the Veteran.  Records were not obtained from Berk's Psychiatry; however, that facility indicated that "[a]ll records have been seized by the Atty [sic.] General's office...no records are physically in our office."  The Board notes that it has not obtained all Social Security Administration (SSA) records.  During his September 2012 VA examination, however, the Veteran indicated that he was receiving SSA disability benefits for his transient ischemic attack.  There is no indication of record that such records would be relevant to the claims decided herein.  Indeed, the SSA decision is associated with the record and appears to only discuss the same medical evidence from providers that VA has already obtained.  The Veteran has not indicated that any other medical records are available or that there are records that include any kind of etiology evidence.  Furthermore, given the complexity of the Veteran's medical claims, the issue before the Board is a question of nexus for each disorder, not existence of any claimed disorders.  As such, the Board finds that the SSA records would not reasonably be substantive as to the current claims, especially as there is sufficient evidence of record to make determinations as to such claims, as will be discussed herein.  To the extent that the Veteran has claimed that his disorders are due to ionizing radiation exposure, as indicated in his August 2011 claim, the Board notes that the Veteran's claimed disorders are not identified radiogenic diseases under 38 C.F.R. § 3.311.  Furthermore, the radiation exposure claimed by the Veteran was not due to participation in atmospheric testing, but rather that he had served close to missiles.  Further, the record is clear that the main thrust of the Veteran's claims is that his disorders are due to prothrombin gene mutation, which is a congenital defect (as discussed below).  Moreover, the Veteran's own general conclusory statements that the claimed condition is due to radiation exposure does not meet the low threshold of an indication that the claimed disability is due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  As such, the Board finds that further action on exposure to ionizing radiation is not warranted.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In September 2012, the Veteran underwent VA examinations as to his claimed psychiatric disorder and heart disorder.  Additionally, in September 2015, the Board obtained an Outside Medical Opinion (OMO) to more specifically address the heart, transient ischemic attack, and prothrombin gene mutation claims.  In October 2015, the Board obtained the OMO.  The Board finds that such medical opinions are adequate to decide each respective issue, as each opinion was predicated on a review of the record, to include available service treatment records; and consideration of prior physical examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the providers offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

III. Acquired Psychiatric Disorder

The Veteran contends that he developed an acquired psychiatric disorder during service.  He reported that his security duty was stressful.  (September 2013 notice of disagreement).  

The Board again notes that generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In the case of a psychosis, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.

During the months of the Veteran's service, service treatment records document that the Veteran received psychological testing.  A September 25, 2002 record documents a finding of somatoform disorder, and that the Veteran's physical symptoms were not explained by a known medical condition.  Based on that diagnosis, his medical provider recommended separation from service.  In his October 2002 report of medical history, prior to separation, the Veteran denied having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.

Following his October 2002 separation from service, private medical records document occasional complaints of, or treatment for, psychiatric symptoms.  For example, a June 2011 Child and Family Support Services record documents findings of depression and family conflict.

In August 2011, Dr. J.P. H. provided a private psychiatric evaluation.  The Veteran received diagnoses of bipolar disorder, attention deficit hyperactivity disorder, PTSD, generalized anxiety disorder, and dementia.  He also received a diagnosis of a personality disorder.  

In October 2011, the Veteran underwent a VA examination by an ear, nose, and throat (ENT) physician.  That VA examiner diagnosed the Veteran with an anxiety disorder, characterized by frequent episodes of physical symptoms in service, including rapid heartbeat.  The ENT found that the Veteran did not have a vestibular disorder in service, but that any in-service dizziness was a manifestation of anxiety/stress.  

A September 2012 VA examiner diagnosed the Veteran with depression, by history, in partial remission.  The examiner noted that the Veteran had apparently been discharged from service due to multiple medical problems of unknown etiology.  The examiner noted that the Veteran had reported a prior diagnosis of PTSD, but the examiner found no evidence to suggest that PTSD was a working diagnosis.  The examiner further noted that the Veteran reported a diagnosis of bipolar disorder due to intraday mood swings, but the examiner found that the Veteran did not meet the criteria for hypomania or mania; on days that the Veteran felt more up he did not describe more energy and he did not exhibit lessoning of a need for sleep.  The examiner noted no psychosis and that the Veteran admitted to depression for over two weeks in the past with neural symptoms in partial remission with treatment.  The Veteran's mood at the examination was pretty good.  The examiner further found a negative screen for comorbid anxieties and psychosis.  The examiner concluded that the Veteran developed several years ago, which was ameliorated with treatment; he was currently doing fairly well with his mood.  As to the somatoform diagnosis in service, the examiner found that it was more likely than not that the Veteran really did not have a psychiatric problem in service as the symptoms described leading to a diagnosis would more likely than not be physical problems with an unresolved etiology, perhaps assumed to be psychiatric, while possible early signs of a neurological illness; symptoms were predominantly neurological and the Veteran had a bona fide genetic illness with neurologic sequelae.

In October 2015, a VA staff psychologist noted review of the Veteran's claims file, including the August 2011 private psychiatric evaluation, which the VA psychologist found to be questionable given the multiple diagnoses and the limited evidence to support them.  The psychologist found nothing in the record to support such diagnoses.  The psychologist noted that there was no evidence of any Criterion A stressors and thus nothing trauma-related.

In November 2015, an OMO provider noted consideration of the Veteran's psychiatric history and claims file.  The examiner discussed service treatment records and opined that the psychiatric diagnosis of somatoform disorder in service was correct.  He explained that a person with such a disorder, when experiencing psychological stress, will manifest the stress as physical symptoms, though the Veteran's ischemic stroke and prothrombin gene mutation years after service were not in any way casually related to the disorder.  However, the Veteran did continue to manifest symptoms from the somatic disorder.  

The November 2015 OMO provider further opined that "[t]here is no evidence in the medical records reviewed to support the psychiatric diagnoses of Bipolar disorder, Attention deficit disorder, Post-traumatic stress disorder, Generalized Anxiety disorder, or Dementia."  The examiner noted that the Veteran had had a diagnosis of mild depression, but essentially determined that it had not developed during military service, explaining that the psychiatric symptoms that the Veteran associated with such service were different.  The examiner, however, did find that somatoform disorder is etiologically related to service.

a. Personality Disorder

To the extent that the Veteran has a current diagnosis of a personality disorder, per the August 2011 private psychiatric evaluation, service connection is not warranted.  Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Service connection for such a disorder is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

b. PTSD

The Veteran contends that his duties as a security force member, in 2002, while stationed in Montana, were stressful, as "[y]ou never knew if someone would come to the gate with a bomb or gun."  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-V).

In this case, the Veteran has not met the first essential criterion for service connection for PTSD - a medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  As such, further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary.

The Board notes that the August 2011 private psychiatric evaluation, by Dr. J.P.H., did include a diagnosis of PTSD.  In the evaluation report, however, Dr. H. did not discuss any PTSD stressors, or even the Veteran's service, other than to note that the Veteran had been in the Air Force for one year.  Additionally, even if, for the sake of argument, the Board were to accept Dr. H.'s PTSD diagnosis, he did not provide an etiology opinion as to any of his diagnoses.  As such, the opinion is not supportive of the Veteran's claim.

The February 2012 VA examiner specifically noted consideration of the Veteran's purported PTSD diagnosis and specifically found "no evidence [to] suggest this as a working dx [diagnosis]."  That VA examiner found that the Veteran had depression.  

Furthermore, the October 2015 VA psychologist specifically found nothing in the record to support the diagnoses provided by Dr. J.P.H., to specifically include PTSD.  Indeed, that psychologist specifically found no evidence of any Criterion A stressors, and thus nothing trauma-related.  

The November 2015 OMO provider similarly specifically considered Dr. J.P.H.'s PTSD diagnosis, but found "no evidence in the medical record reviewed to support the psychiatric diagnoses."  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The record thus demonstrates that although Dr. J.P.H. reported a diagnosis of PTSD, the OMO provider and the two VA medical opinions of record each specifically found that the Veteran did not have a diagnosis of PTSD.  Such opinions included consideration of the claims file and a greater discussion of how each respective provider reached their conclusion than provided by Dr. H.  In contrast, Dr. H. did not indicate any sort of stressor consideration or discussion of the Veteran's service history.  As such, the Board finds that the OMO and VA medical opinions are the most probative medical evidence of record and do not support a PTSD diagnosis.  

The only other evidence in support of the Veteran's claim is his contention that he has PTSD due to service.  Generally, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, on the specific question of the diagnosis of PTSD, under DSM criteria, is a question that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

A threshold requirement for granting service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a credible current diagnosis of PTSD, service connection for such a disorder is not warranted.  

C. Other Acquired Psychiatric Disorders

Although the Veteran does not have a diagnosis of PTSD, the Veteran does have verified diagnoses of somatoform disorder and depression.  (November 2015 OMO, September 2012 VA examination).   He has also received other acquired psychiatric disorder diagnoses, including bipolar disorder, attention deficit hyperactivity disorder, PTSD, generalized anxiety disorder, and dementia.  (August 2011 Dr. J.P. Harika evaluation).

Considering the pertinent evidence in light of the above, the Board finds that competent, probative evidence establishes a nexus between a somatoform disorder and service, but no other acquired psychiatric disorder and service.

1.  Somatoform Disorder

As noted above, service treatment records document that the Veteran received a diagnosis of somatoform disorder in service.

While the September 2012 VA examiner found that the Veteran did not actually have somatoform disorder in service, the November 2015 OMO provider found that the Veteran had such a disorder in service and continued to manifest symptoms from such a disorder.  Given that the Veteran did indeed receive a diagnosis of somatoform disorder in service, and the November 2015 OMO provider's clear explanation as to how he reached his conclusion, and giving the Veteran the benefit of the doubt, the Board finds that service connection for a somatoform disorder is warranted.  

2.  Acquired Psychiatric Disorder, other than Somatoform Disorder and PTSD

The service treatment records do not document any diagnoses for a psychiatric disorder, other than somatoform disorder.  

Following his October 2002 separation from service, the first indication of psychiatric treatment was the June 2011 finding of depression, by Child and Family Support Services.  Also, in August 2011, Dr. J.P.H. provided diagnoses of bipolar disorder, attention deficit hyperactivity disorder, PTSD, generalized anxiety disorder, and dementia.  Additionally, in October 2011 a VA ENT found that the Veteran had an anxiety disorder.  

However, the September 2012, October 2015, and November 2015 medical opinion providers each found that such diagnoses, other than possibly depression, were not supported by the record.  

The September 2012 VA examiner clearly explained that the Veteran did not meet a diagnosis of bipolar disorder, noting the Veteran's failure to meet criteria such as for hypomania or mania, as well as, other symptoms regarding sleep and energy.  Rather that VA examiner only found depression.

The October 2015 VA psychologist and November 2015 OMO provider also noted consideration of the claims files and could not determine how Dr. J.P.H. had reached those diagnoses; rather, they specifically found that the Veteran did not have such psychiatric disorders, other than possibly depression.  

Again, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes, supra.  Here, the Board finds that the September 2012, October 2015, and November 2015 medical opinion providers
gave evidence of greater probative value than Dr. J.P.H.  Each provider gave a more complete explanation of how he or she reached his or her respective conclusions, which included consideration of the claims file and Dr. H.'s medical opinion.  

Furthermore, even if, for the sake of argument, the Board were to accept Dr. J.P.H.'s diagnoses, Dr. H. did not provide an etiology opinion as to any of his diagnoses.  As such, the opinion is not probative of the Veteran's claim.

Similarly, the Board finds that the opinions of the September 2012 and October 2015 VA medical opinion providers, and the November 2015 OMO provider that the Veteran did not have an anxiety disorder should be given greater probative value than the October 2011 VA ENT finding.  The non-ENT VA medical opinion providers were mental health professionals.  In contrast, the ENT focus was on the physical problems associated with the ear, nose, and throat.  The non-ENT VA medical opinion providers further considered additional evidence not available to the VA ENT and provided more complete explanations as to how they reached their respective opinions.  Additionally, as to the physical symptoms noted by the VA ENT to have been a manifestation of anxiety in service, such as rapid heartbeat, such symptoms are encompassed by the somatoform disorder granted by the Board.

The only other psychiatric diagnosis that the Veteran may carry is depression.  The Board thus finds that service connection for an acquired psychiatric disorder, other than somatoform disorder, PTSD, or depression is not warranted, as there is an 
absence of credible persuasive evidence of such a current disability and thus no valid claim.  Brammer, supra.  

As to possible depression, the Board notes that the Veteran did not receive a diagnosis of depression for years following his separation from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

To the extent that the Veteran may contend chronicity of depression symptoms since service, the Board finds that such statements are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).   

The first report of chronic psychiatric symptoms since service did not occur until 2011, almost 9 years following his separation from service.  Furthermore, in his October 2002 report of medical history, prior to separation, the Veteran specifically denied having depression.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  Accordingly, the Board finds such allegations of continuity of symptomatology to be not credible.

The Board again notes that to the extent that the Veteran claims to have an acquired psychiatric disorder, other than somatoform disorder, on the specific question of the diagnosis of and etiology of a psychiatric disorder, that question falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The issue of whether a lay person is competent to diagnose a psychiatric disorder and opine as to its cause is not unique to veterans law.  See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions).  To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful.  Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm.  Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975).  The rationale given for this rule is that mental disturbance is easily simulated.  The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury.  The Board concludes that this rule is compatible with the veterans benefits system.  VA regulations already require medical proof that psychoses and posttraumatic stress disorder (PTSD) are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2015).  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists and its likely cause.  Here, the most probative medical opinion evidence shows that the Veteran does not have a chronic acquired psychiatric disability other than somatoform disorder due to service.  

The most probative evidence of record does not support finding that the Veteran has an acquired psychiatric disorder that developed in service, within one year of his separation from service, or due to service.  Furthermore, the Veteran does not have a diagnosis of PTSD consistent with the DSM-IV or DSM-V.  For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  However, giving the Veteran the benefit of the doubt, the Board does find that service connection for a somatoform disorder is warranted.

IV. Hypertension Claim

The Veteran contends that his hypertension developed during service.

The Board generally notes that when rating hypertension, hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of Diagnostic Code 7101, hypertension means that the diastolic blood pressure is predominately 90 mm or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm or greater, with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records are silent as to any complaints of, or treatment for, hypertension.  The blood pressure readings during service were predominantly not consistent with hypertension, as defined under diagnostic code 7101.  The Veteran had only one diastolic reading of 90 or more.  His systolic readings were consistently well less than 160.

Private medical records are negative as to any etiology opinions as to the cause of the Veteran's hypertension.  However, the record does note a March 2011 diagnosis of hypertension by the Geisinger Medical Center.

The only medical opinion evidence of record to address the etiology of the Veteran's hypertension was the September 2015 OMO.  That opinion provider opined that the Veteran's hypertension was likely related to his symptomatology noted in service (worse with stress, light headedness, frequent headaches, and ischemic changes on MRI).  

Given the September 2015 OMO, the Board finds that service connection for hypertension is warranted.

V.  Prothrombin Gene Mutation

In his August 2011 claim, the Veteran reported that he had recently found out that he had prothrombin gene mutation and indicated that the military had aggravated that condition.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b). The Veteran's May 2000 enlistment examination does not document a genetic disorder, to include prothrombin gene mutation.  Subsequent records are silent as to any complaints of, or treatment for, such a disorder.  

The record, however, clearly documents that the Veteran has a congenital disorder.  A June 2009 test result from Dr. C.A.N.F. reported that the Veteran had a G20210A mutation, in the prothrombin gene, which led to an increased risk of venous thrombosis.  

The General Counsel addressed the question of whether a congenital disorder always rebuts the presumption of soundness multiple times.  The General Counsel noted that "retinitis pigmentosa and most other diseases of hereditary origin can be incurred or aggravated in service, in the sense contemplated by Congress in title 38." VAOGC 8- 88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990). That opinion further stated, "[t]hey can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty.  The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease."  VAOGC 8-88; see also VAOPGCPREC 82-90 (July 18, 1990). 

The VA General Counsel has also held that the existence of a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service. VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990). 

In VAOPGCPREC 82-90, the General Counsel further held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, and indicated that support for this position could be found in VA regulations themselves, noting that two familial diseases, sickle cell anemia and Huntington's chorea, were included for rating purposes in the Schedule for Rating Disabilities. VAOPGCPREC 82-90. 
In cases where the appellant seeks service connection for a congenital condition, the Board must classify the condition as to whether it is a disease or defect and discuss the presumption of soundness. Quirin v. Shinseki, 22 Vet. App 390, 394 (2009). 

In VAOPGCPREC 82-90, however, the General Counsel noted that a "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. In contrast, it found that the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature. It also noted that one influential Federal court, in drawing a distinction between "disease" and "defect," indicated that the former referred to a condition considered capable of improving or deteriorating, whereas the latter referred to a condition not considered capable of improving or deteriorating. The General Counsel opined that while it would not characterize as a generalization a statement that "defects" are incapable of any improvement or deterioration, the contrast drawn by the court is essentially valid and helps to clarify the difference between these terms. 

The only medical evidence to address the question of whether prothrombin gene mutation is a congenital disease or defect is the September 2015 OMO.  The OMO provider explained that prothrombin gene mutation is a congenital or inherited condition, involving mutation of the prothrombin gene, at G20210A.  He further noted that the prothrombin gene mutation is a static condition not capable of improvement or deterioration, as it was a genetic mutation.  The provider found that the prothrombin gene mutation was a congenital defect and thus service connection would not be possible.

The Board acknowledges that the September 2015 OMO is slightly confusing, as after concluding that the prothrombin gene mutation is a defect, the opinion provider went on to answer medical questions related to congenital diseases.  However, a close reading of the opinion makes clear that the discussion as to diseases is in regards to the claimed transient ischemic attack.  The opinion provider was not making findings as to the prothrombin gene mutation being a congenital disease.

For example, in response to the question of whether as a congenital disease prothrombin gene mutation manifested prior to service, the provider explained that the Veteran was a carrier of the mutation.  Then he went on to discuss how "his disease is arterial with perivascular white matter changes on his MRI, which could not be directly related to the presence of the prothrombin gene mutation."  The opinion provider had previously made clear in the medical report that as to the Veteran's stroke, it was secondary to arterial disease, not venous.  As such, when discussing the Veteran's arterial disease, the opinion provider is discussing the Veteran's strokes.  This reading becomes more clear when the opinion provider subsequently found that the strokes could not be directly related to the presence of prothrombin gene mutation. 

Furthermore, the opinion provider found that "prothrombin gene mutation did not play a role with his symptoms therefore would not have any bearing on disease progression during military service.  It has no known role in arterial disease."  As above, the opinion provider has discussed the transient ischemic attack/stroke as the disease in question (not prothrombin gene mutation as a congenital disease).  The opinion provider again referenced arterial disease and the role prothrombin gene mutation plays in such disease, leading to transient ischemic attack/stroke.

Given the opinion provider's above discussions as to the etiology of the transient ischemic attack/strokes and his subsequent finding that prothrombin gene mutation would not affect arterial manifestations, the Board finds that the opinion provider's responses as to the questions regarding congenital disease were actually opinions regarding the etiology of the Veteran's transient ischemic attack/strokes.

The Board notes that the Veteran has claimed that his private medical provider has told him that his prothrombin gene mutation had been aggravated by service.  However, there is no such medical opinion evidence to that effect.  Thus, the record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the two with an analysis that the Board can consider and weigh against the contrary opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The only evidence of record supportive of the Veteran's claim is his contention that his prothrombin gene mutation was aggravated by service.  While lay persons are competent to provide opinions on some medical issues, see Kahana, supra, in this case the medical question is if the Veteran's genetic mutation is a congenital defect or a congenital disease that was aggravated by service.  Such a question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau, supra; Woehlaert, supra.  

Given the most probative evidence of record, that of the September 2015 OMO provider, the record is clear that prothrombin gene mutation is a congenital defect and the Veteran does not suffer from an additional disability due to aggravation of the defect during service.  That opinion is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

For all the foregoing reasons, the Board finds that the claim for service connection for prothrombin gene mutation must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


VI. Heart Disorder

The Veteran contends that during service he had physical heart symptoms, such as rapid heartbeats.  (August 2011 claim).  He contends that tachycardia started in service.  (September 2013 notice of disagreement).  He has also claimed such disorder developed due to his prothrombin gene mutation.

The Board again notes that the Veteran is not service-connected for prothrombin gene mutation, as previously discussed.  As such, service connection secondary to a non-service-connected disorder (here prothrombin gene mutation) is not possible. 38 C.F.R. § 3.310.  

The service treatment records include a July 2002 cardiology consult again noted new syncope.  Following evaluation, later in July 2002, the examiner noted that the Veteran had been evaluated with a cardiology visit, but that no medications or treatments were given.  A September 23, 2002 record documented a follow up on shortness of breath, and chest discomfort.  The examiner found subjective shortness of breath of unknown etiology.  Later in September 2002, the Veteran received a psychiatric diagnosis of somatoform disorder.  That examiner found that the Veteran's physicians found that his physical symptoms were not explained by a known medical diagnosis.  On his October 2002 report of medical history, the Veteran complained of shortness of breath and palpitation or pounding heart, but not pain or pressure in chest.

In September 2012, the Veteran underwent a VA examination for the heart claim.  Following evaluation of the Veteran and review of the claims file, the examiner found that the Veteran had a history of palpitations and the sensation of rapid heartbeat and lightheadedness.  The Veteran had a history of pre-syncope but no syncope.  Cardiac testing, while remote, was also unrevealing.  Also, the Veteran only had sinus tachycardia.  On the basis of the data, the examiner found that it was likely as not that the Veteran's symptoms of a rapid heartbeat and dizziness are not due to cardiac pathology.

The November 2015 psychiatric OMO provider also noted the Veteran's in-service physical symptoms of palpitations, as well as headaches, lightheadedness, fatigue.  That provider found that the Veteran had a somatoform disorder in service and "when experiencing psychological stress will manifest the stress as physical symptoms."  

As noted in the acquired psychiatric disorder section of this decision, the Veteran has been granted service connection for somatoform disorder.  As such, to the extent that the Veteran has heart symptoms associated with that disability, such symptoms are encompassed in that grant.  Also, to the extent that the Veteran has hypertension, the Board has also granted service connection for that disability. 

The Veteran does have a July 2011 diagnosis of coronary artery disease (more generally considered an ischemic heart disease, per 38 C.F.R. § 3.309(e)) and April 2012 for mild aortic atherosclerosis (from the Geisinger Medical Center); however, such diagnoses occurred well over a year following service.  Also, there is no credible and persuasive indication that such disorders developed in service or within a year of the Veteran's separation from service in light of the opinions noted above.  As such, service connection on a presumptive basis is not warranted.  

Furthermore, the September 2012 VA examiner noted findings of aortic atherosclerosis, sinus tachycardia, and acute ischemic cerebral infarction, but still found that the Veteran's in-service symptoms were not of a cardiac etiology.  The September 2012 VA examiner found that symptoms of rapid heartbeat and dizziness are not related to cardiac pathology.  Additionally, the November 2015 OMO provider specifically found that the Veteran's symptoms were related to the somatoform disorder.  As such, the evidence of record does not support finding service connection on a direct basis for such disorders.

There is no credible persuasive evidence of record that the Veteran's heart symptoms in service, such as rapid heartbeats or tachycardia are related to any current, physical heart disorder.  

The Veteran has provided the only medical opinion as to his having a heart disorder due to service.  However, the Board finds that the Veteran's opinion on the presence of a heart disorder and its relation to symptoms experienced in service is outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Although the Veteran has claimed to have observed pain similar in location and sensation to that which he experienced in service, the causes of any physical heart disorder is not within the ordinary knowledge of a lay person.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, his lay observation of these similarities alone is not competent evidence of causation.  Furthermore, the October 2015 OMO provider specifically found such symptoms to actually be related to his service-connected somatoform disorder.  The September 2012 VA examiner found no cardiac pathology for the Veteran's symptoms.  Both medical opinion providers considered the Veteran's claims file and medical history in the report, with the September 2012 VA examiner also physically examining the Veteran. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the medical opinion providers each provided an etiological opinions, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the negative opinions.

The weight of the probative evidence demonstrates that the Veteran does not have a current, physical heart disorder due to service.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for a physical heart disorder is not warranted.


ORDER

Service connection for a somatoform disorder is granted.

Service connection for an acquired psychiatric disorder, other than somatoform disorder, to include bipolar disorder, attention deficit hyperactivity disorder, PTSD, generalized anxiety disorder, and dementia, is denied.

Service connection for hypertension is granted.

Service connection for prothrombin gene mutation is denied.

Service connection for a physical heart disorder is denied.


REMAND

As noted above, during his September 2012 VA examination, the Veteran indicated that he was receiving SSA disability benefits for his transient ischemic attack.  The SSA decision is of record.  Efforts to obtain the underlying SSA documents should be made on remand.  Golz v. Shinseki, 590 F.3d 1317, 1320   (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file SSA documents, including the medical records upon which the decision to award SSA disability benefits was predicated.

2.  When the development requested has been completed, the case should again be reviewed by the RO/AOJ on the basis of the additional evidence - to specifically include all new evidence associated since the December 2013 statement of the case, including the Northern Jiangsu People's Hospital medical records.   If the benefit sought is not granted, the RO/AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


